DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-10 are pending.  Claims 1, 8, and 9 are independent.

3.	Two IDS’es submitted on 12/2/2019 and 4/1/2020 have been considered.


Allowable Subject Matter

4.	Claims 21 are allowed.  The closest prior art Valasek (US PG Pub. 2015/0113638) discloses a network device connected via a bus with a plurality of network devices includes: an authentication unit that executes authentication based upon message authentication information included in data transmitted, via the bus, by one of the plurality of network devices acting as a sender device; Fredriksson (US PG Pub. 2014/0280636) discloses a processing device operatively connected to a control network to control receiving and sending communication over the control network; and Mabuchi (US PG Pub. 2015/0066239) discloses a vehicle network provided with a monitoring-purpose onboard control apparatus that detects illicit data through monitoring the data communication format predetermined in order to operate a communication protocol that is used in the vehicle network.  


in the determining the malicious electronic controller, in a case where the number of times recorded for one ID exceeds a predetermined count, one of the electronic controllers that has transmitted a frame having the one ID for which the number of times exceeds the predetermined count is determined to be the malicious electronic controller and to not transition to a passive state, and 
P58551.S01the predetermined count corresponds to a value at which a transition to the passive state, specified in the CAN protocol in accordance with a rule for handling a transmission error counter, is to occur.

the combination of elements as recited in independent claim 8:
in the determining the malicious electronic controller, in a case where the number of times recorded for one ID exceeds a predetermined count, one of the electronic controllers that has transmitted a frame having the one ID for which the number of times exceeds the predetermined count is determined to be a malicious electronic controller and to not transition to a passive state, and
the predetermined count corresponds to a value at which a transition to the passive state, specified in the CAN protocol in accordance with a rule for handling a transmission error counter, is to occur.




in the determining the malicious electronic controller, in a case where the number of times recorded for one ID exceeds a predetermined count, one of the electronic controllers that has transmitted a frame having the one ID for which the number of times exceeds the predetermined count is determined to be the malicious electronic controller and to not transition to a passive state, and 
the predetermined count corresponds to a value at which a transition to the passive state, specified in the CAN protocol in accordance with a rule for handling a transmission error counter, is to occur.

5.	As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433